Citation Nr: 0413522	
Decision Date: 05/26/04    Archive Date: 06/02/04

DOCKET NO.  00-17 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho



THE ISSUES

1.  Entitlement to service connection for a left hand cyst.  

2.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
rheumatoid arthritis/multiple joint pain on a direct basis.  

3.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
rheumatoid arthritis/multiple joint pain as due to exposure 
to Agent Orange.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and L. W.


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had service in the National Guard from April 1963 
to April 1964, and thereafter had active service from January 
1965 to October 1967.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a June 2000 rating decision by the Boise, Idaho, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  In November 2000, the veteran testified at a personal 
hearing before the undersigned at the RO.  In March 2003, 
this case was remanded to the RO for further development.  

This case is REMANDED, in part, to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.


FINDINGS OF FACT

1.  The veteran has withdrawn from appellate status the issue 
of entitlement to service connection for a left hand cyst.  

2.  In an unappealed August 1994 rating decision, service 
connection was denied for rheumatoid arthritis.

3.  Evidence submitted since the August 1994 decision which 
denied service connection for rheumatoid arthritis is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The issue of entitlement to service connection for a left 
hand cyst is not in appellate status and the Board therefore 
does not have appellate jurisdiction over that issue at this 
time.  38 U.S.C.A. §§ 7105(a), 7108 (West 2002); 38 C.F.R. 
§§ 20.200, 20.204 (2003).

2.  The August 1994 rating decision which denied service 
connection for rheumatoid arthritis is final.  38 U.S.C.A. § 
7105 (West 2002).

3.  New and material evidence has not been received since the 
August 1994 decision which denied service connection for 
rheumatoid arthritis/multiple joint pain; thus the claim of 
service connection is not reopened.  38 U.S.C.A. §§ 5100-
5103A, 5107, 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Preliminary Matters - Veterans Claims Assistance Act

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act (VCAA).  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  To implement the provisions of the law, the VA 
promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)).  The amendments became effective November 
9, 2000, except for the amendment to 38 C.F.R. § 3.156(b) 
which became effective August 29, 2001.  Except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 38 
C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA 
stated that "the provisions of this rule merely implement 
the VCAA and do not provide any rights other than those 
provided in the VCAA."  66 Fed. Reg. 45,629.  Accordingly, 
in general where the record demonstrates that the statutory 
mandates have been satisfied, the regulatory provisions 
likewise are satisfied.  The Act and implementing regulations 
eliminate the concept of a well-grounded claim, redefine the 
obligations of VA with respect to the duty to assist, and 
supersede the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom.  Morton v. Gober, 14 Vet. App. 174 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded). 

First, VA has a duty to notify the claimant and his or her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  The record shows that the 
claimant was notified of the VCAA via a July 2003 VCAA 
letter.  The claimant was informed of the duty to notify, the 
duty to assist, to obtain records, and examinations or 
opinions.  The claimant was specifically advised of the type 
of evidence which would establish his claims and he was 
afforded additional time to submit such evidence.  Thus, the 
claimant has been provided notice of what VA was doing to 
develop the claims, notice of what he could do to help his 
claim and notice of how his claims were still deficient.  

In Pelegrini v. Principi, 17 Vet. App. 412 (2004), the United 
States Court of Appeals for Veterans Claims (the Court) held 
that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), 
requires that notice to a claimant pursuant to the VCAA be 
provided "at the time" that, or "immediately after", the 
Secretary receives a complete or substantially complete 
application for VA-administered benefits.  Id. at 11.  
Pelegrini further held that the Secretary failed to 
demonstrate that, "lack of such a pre-AOJ [agency of 
original jurisdiction]-decision notice was not prejudicial to 
the appellant, see 38 U.S.C. § 7261(b)(2) (as amended by the 
Veterans Benefits Act of 2002, Pub. L. No. 107-330, § 401, 
116 Stat. 2820, 2832) (providing that "[i]n making the 
determinations under [section 7261(a)], the Court shall . . . 
take due account of the rule of prejudicial error")".  Id at 
13.

Satisfying the strict letter holding in Pelegrini would 
require the Board to dismiss every case that did not 
absolutely meet these standards.  Such an action would render 
a rating decision promulgated prior to providing the veteran 
full VCAA notice void ab initio, which in turn would nullify 
the notice of disagreement and substantive appeal filed by 
the veteran.  In other words, strictly following Pelegrini 
would require that the entire rating process be reinitiated 
from the very beginning.  That is, the claimant would be 
provided VCAA notice and an appropriate amount of time to 
respond before an initial rating action.  Following the 
rating decision, the claimant would have to file a new notice 
of disagreement, a new statement of the case would be 
required, and finally, the submission of a substantive appeal 
by the claimant.  The prior actions of the veteran would be 
nullified by a strict reading of Pelegrini, and essentially 
place the appellant at the end of the line of cases waiting 
to be adjudicated.  This claim was originated over four years 
ago.

The Board does not believe that voiding the rating decision 
would be in the best interests of the veteran in this case.  
In this case, the veteran was provided every opportunity to 
submit evidence, and to attend a hearing at the RO before a 
hearing officer or before a Veterans Law Judge at the RO or 
in Washington, D.C.  He and his accredited service 
representative did in fact appear at a hearing before the 
undersigned at the RO.  He was provided with notice of the 
appropriate law and regulations.  He was provided notice of 
what evidence he needed to submit, and notice of what 
evidence VA would secure on his behalf.  He was given ample 
time to respond.  Hence, not withstanding Pelegrini, to allow 
the appeal to continue would not be prejudicial error to the 
veteran.  Under the facts of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d. 1369 
(Fed Cir. 2004).  

Thus, in sum, the veteran was informed of the duty to notify, 
the duty to assist, to obtain records, and examinations or 
opinions.  The veteran was specifically advised of the type 
of evidence that would establish the claims.  Thus, he has 
been provided notice of what VA was doing to develop the 
claims, notice of what he could do to help his claims and 
notice of how his claims was still deficient.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made efforts to develop 
the record.  Efforts were made to obtain all pertinent 
records bearing on his claim.  The veteran has been examined.  
The obtained evidence satisfies 38 C.F.R. § 3.326 (2003).

Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the veteran could or 
should obtain has been provided in effect and no additional 
pertinent evidence appears forthcoming.  There is no 
indication that there is any additional relevant competent 
evidence to be obtained either by the VA or by the veteran or 
the appellant, and there is no other specific evidence to 
advise him/her to obtain.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002) (holding that both the statute, 38 
U.S.C. § 5103(a), and the regulation, 38 C.F.R. § 3.159, 
clearly require the Secretary to notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the Secretary).  The 
veteran has had sufficient notice of the type of information 
needed to support the claim and the evidence necessary to 
complete the application.  Therefore, the duty to assist and 
notify as contemplated by applicable provisions, including 
VCAA, has been satisfied with respect to said issues on 
appeal.  

As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the veteran.  Accordingly, 
appellate review may proceed without prejudice to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case. 

II. Service Connection for Left Hand Cyst

In a June 2000 rating decision, the RO denied entitlement to 
service connection for a left hand cyst.  A notice of 
disagreement was received in July 2000.  In August 2000, a 
statement of the case was issued.  In his substantive appeal, 
the veteran referred to his right, not his left hand.  During 
his November 2002 Travel Board hearing, the veteran and his 
representative clarified that he was seeking service 
connection for his right, not his left, hand.  In a July 2003 
letter, the veteran was again requested to clarify if he was 
not seeking service connection for a left hand disorder.  In 
August 2003 correspondence, he confirmed that he was seeking 
service connection for a right hand, not a left hand, 
disorder.  

The veteran is afforded the right by regulation to withdraw 
his notice of disagreement and/or his substantive appeal if 
he so wishes.  38 C.F.R. § 20.204.  The veteran has 
effectively withdrawn from appellate status the issue of 
entitlement to service connection for a left hand cyst.  He 
has made it clear that service connection is not being sought 
for this disability but, rather, for a right hand disorder, 
that has been referred to the RO for appropriate action, as 
set forth in the remand portion of this decision.  

Having met the requirements of 38 C.F.R. § 20.204, the 
veteran has effectively withdrawn from appellate status the 
issue of entitlement to service connection for a left hand 
cyst.  With this issue not properly before the Board for 
appellate review, it must be dismissed.  38 U.S.C.A. § 7108.

III. Whether New and Material Evidence has been Submitted to 
Reopen the Claim of Service Connection for 
Rheumatoid Arthritis/Multiple Joint Pain on a Direct Basis

A. Background

The veteran's service medical records show that during his 
first period of service, there were no complaints, findings, 
treatment, or diagnosis for joint pain and/or rheumatoid 
arthritis.  On his August 1964 separation examination, the 
veteran reported that he did not have arthritis or rheumatism 
or bone, joint, or other deformity.  Physical examination was 
negative for any abnormality.  Thereafter, prior to his 
second period of service, there were no complaints, findings, 
treatment, or diagnosis for joint pain and/or rheumatoid 
arthritis.  On his January 1965 reenlistment examination, the 
veteran reported that he did not have arthritis or rheumatism 
or bone, joint, or other deformity.  Physical examination was 
negative for arthritis and/or joint pain.  In May, June, and 
July 1967, the veteran was treated for right hand pain, but 
this was not shown to be due to arthritis.  Rather, the 
veteran was treated for a lesion and an injury to that hand.  
In July and September 1967, knee pain was noted, specifically 
a right knee infection and left knee giving way, 
respectively.  However, the knee pain was not shown to be due 
to arthritis.  X-rays were negative and the veteran was 
diagnosed as having weak quadriceps.  On his October 1967 
separation examination, the veteran reported that he did not 
have arthritis or rheumatism or bone, joint, or other 
deformity.  Physical examination was negative for arthritis 
and/or joint pain.  

In an August 1994 rating decision, service connection was 
denied, in pertinent part, for rheumatoid arthritis.  At that 
time, of record were the service medical records as well as 
the veteran's contentions that he had rheumatoid 
arthritis/joint pain due to service.  The basis for the 
denial was that there was no evidence of record to show that 
the onset of claimed rheumatoid arthritis was during active 
duty or within one year of discharge.  

In February 2000, the RO received the veteran's request to 
reopen his claim for service connection for rheumatoid 
arthritis/joint pain.  The veteran reported that he was 
treated for aching joints during service.  The Board notes 
that at the time of the August 1994 rating decision, the 
claimed disorder was characterized as "rheumatoid 
arthritis."  However, the veteran's claim for multiple joint 
pains is essentially the same claim, just by a different 
name.  To the extent that he has submitted a new claim for a 
separate disorders, those claims have been referred to the RO 
for the appropriate action as set forth in the remand portion 
of this decision.  

Thereafter, evidence added to the file includes post-service 
medical records and examination reports, dated from 1981 to 
2003, and the veteran's oral and written statements.

In a June 1981 private medical report, it was noted that the 
veteran had complaints of pain and stiffness all over his 
body.  A history of his having had an infection while in 
Vietnam was also noted.  The impression was impairment of 
mobility.  The examiner did not opine that any current 
disability was related to service.  

In October 1986, the veteran was diagnosed as having multiple 
joint pains by a VA examiner.  He reported that he was 
hospitalized in the 8th Field Army Hospital in Vietnam for 
joint problems.  The examiner did not separately opine that 
any current joint abnormality was related to service.  

Further VA records show that in October 1998, the veteran 
complained of having joint pain all over his body.  The 
veteran expressed that a VA physician had told him in the 
past that he had rheumatoid arthritis.  In the clinical 
assessment, it was questioned whether he had degenerative 
joint disease and he was referred to the rheumatology clinic.  
In November 1998, the rheumatology clinic determined that the 
veteran had osteoarthritis.  In 1999, the veteran underwent a 
right knee osteotomy for congenital deformity.  He later 
underwent a revision of the osteotomy as the osteotomy had 
failed.  In February 2000, it was noted that the veteran was 
positive for multiple arthralgias of the wrists and knees.  
The same was noted in November 2001.  He was also diagnosed 
as having degenerative joint disease in November 2001.  In 
August 2003, an examiner indicated that the veteran's 
degenerative joint disease of the right knee was causing pain 
which was getting worse.  

In September 2003, the veteran was afforded a VA examination.  
The examiner initially reviewed the claims file and 
interviewed the veteran.  The examiner determined that the 
veteran had a hand lesion and a metacarpal fracture of the 
right hand during service as well as a knee injury.  It was 
also noted that the veteran was also treated for his knee 
locking up as well as quadriceps weakness during service.  
With regard to joint pain, the examiner noted that there was 
treatment dated back to the 1980's for that problem.  The 
examiner also referred to the veteran's recent right knee 
procedures.  Physical examination was performed and x-rays 
were taken.  The left knee x-rays were normal.  The right 
knee x-rays revealed hardware from his surgeries as well as a 
little spur above the medial femoral condyle.  X-rays of the 
hands revealed arthritis in the right thumb.  The diagnoses 
were pustular lesion of the right thumb, resolved without 
sequelae; fracture of the fifth metacarpal, not apparent on 
x-rays today and clinically resolved without sequelae; 
congenital abnormalities (valgus deformities) of both knees; 
status post valgus correcting surgery on the right lower 
extremity with revisions due to the hardware failure.  

The VA examiner stated that the veteran had some joint pain 
and had pain at the base of his right thumb due to arthritis.  
However, the VA examiner opined that this was not due to any 
activity during service.  In sum, the right thumb joint pain 
was not related to service.  In addition, the examiner stated 
that the veteran had some mild gait changes in both lower 
limbs; however, the examiner opined that this was not related 
to service, but to the congenital knee deformities and the 
surgeries for the deformities which the examiner opined were 
not due to service.  In sum, the joint pain was not related 
to service.  

In support of his claim, the veteran and L. W. testified 
before the undersigned at a Travel Board hearing in November 
2002.  At that time, they asserted that the veteran was 
treated for a right hand infection during service and that 
this has resulted in an infectious arthritis or septic 
arthosis in that hand.  In addition, they generally 
maintained that knee injuries resulted in current joint 
pain/arthritis.  Further, they asserted that the veteran had 
rheumatoid arthritis/joint pain in other joints, all related 
to service.  

B. Analysis

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  The Court has held that, when "new and 
material evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

The applicable VA regulation requires that new and material 
evidence is evidence which has not been previously submitted 
to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant and which, by 
itself, or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).  

The Board notes that the legal standard of what constitutes 
"new and material" evidence was recently amended.  This 
amendment is inapplicable in the instant case as the 
amendment applies prospectively to claims filed on or after 
August 29, 2001. See 38 C.F.R. § 3.156(a).)  The veteran's 
current application to reopen the claim of service connection 
was received prior to that date.  

	Hands

In reaching a determination on whether the claim should be 
reopened, the reason for the prior denial should be 
considered.  In essence, at the time of the prior denial, 
there was no evidence that the veteran had arthritis during 
service or within the presumptive period.  The August 1994 RO 
decision is final.  38 U.S.C.A. § 7105.  

Since the prior final decision, evidence has been added to 
the claims file.  However, this evidence is not new and 
material.  It does not include evidence which shows that the 
veteran had arthritis during service or within the 
presumptive period, or that post-service diagnosis of 
arthritis, to include degenerative arthritis and 
osteoarthritis, is related to service.  Likewise, while there 
is post-service evidence of joint pain, it has not been shown 
to be etiologically related to service.  At the time of the 
prior denial, the veteran complained of having joint pain.  
However, there was no competent evidence which etiologically 
related the joint pain to service.  That is still the case.  
The veteran has pointed to the October 1986 VA document as 
supporting his claim because it was noted he was hospitalized 
in the 8th Field Army Hospital in Vietnam for joint problems.  
The Board notes that this notation was based on the veteran's 
statements.  A bare transcription of lay history, unenhanced 
by additional comment by the transcriber, is not competent 
medical evidence merely because the transcriber is a health 
care professional.  LeShore v. Brown, 8 Vet. App. 406, 409 
(1995).  This is the case here.  The examiner documented what 
the veteran told him.  

The evidence added to the file in the context of the attempt 
to reopen the claim of entitlement to service connection for 
rheumatoid arthritis/multiple joint pain essentially fails to 
address the inadequacies of the appellant's claim at the time 
of the prior denial in August 1994.  In this respect, the 
additional evidence submitted does not suggest that a joint 
disorder was present in service, and the recent VA and non-VA 
medical records and reports do not support the appellant's 
contentions that such a disorder was incurred in or related 
to his period of active service or to a service-connected 
disability.

Even assuming, arguendo, that the appellant's claim for 
service connection for a rheumatoid arthritis/multiple joint 
pain were to be reopened and considered on the merits, the 
claim would still fail.

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303(a), 
3.304 (2003).  Where there is a chronic disease shown as such 
in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, is service- 
connected, unless clearly attributable to intercurrent 
causes. 38 C.F.R. § 3.303(b).  When a condition noted during 
service is not shown to be chronic, or the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity of symptomatology after discharge is required to 
support the claim.  Id.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Moreover, the 
law provides that a veteran shall be granted service 
connection for certain specific disorders, including 
arthritis, although not otherwise established as incurred in 
service, if the such disease is manifested to a 10 percent 
degree within one year following service. 38 U.S.C.A. §§ 
1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2003).

The Court of Appeals for Veterans Claims has consistently 
held that, under the law cited above, "[a] determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  
This principle has been repeatedly reaffirmed by the Court of 
Appeals for the Federal Circuit, which has stated, "a veteran 
seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).  Moreover, the fact that a 
condition occurred in service alone is not enough; there must 
be a current disability resulting from that condition.  See 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); Chelte v. 
Brown, 10 Vet. App. 268, 271 (1997).

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  Triplette 
v. Principi, 4 Vet. App. 45, 49 (1993), citing Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991).  It is equally clear, 
however, that the resolution of issues that involve medical 
knowledge, such as the diagnosis of a disability and the 
determination of medical etiology, require professional 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).

The veteran contends that service connection should be 
granted for a rheumatoid arthritis/multiple joint pain.  
Although the evidence shows that the veteran currently has 
arthritis in the base of his right thumb and some joint pain, 
no competent medical evidence has been submitted to show that 
this disability is related to service or any incident 
thereof.  On the other hand, service medical records are not 
referable to a diagnosis of arthritis and reflect treatment 
for right hand pain for a lesion and an injury to that hand, 
not for arthritis.  Complaints of knee pain in 1967 were 
attributed to an infection and to quad weakness, not to 
arthritis.  When examined for separation in October 1967, 
neither arthritis nor joint pain was noted.

Moreover, the first post-service evidence of record of any 
joint pain was in 1981 but arthritis was not noted at that 
time.  In October 1986, nearly 20 years after discharge from 
service, a VA record reflects that the veteran was diagnosed 
with multiple joint pains.  More important in this context, 
in September 2003 a VA examiner who examined the veteran and 
his service medical records opined that the veteran's right 
thumb arthritis was not due to any activity in service.  The 
VA examiner also said that the veteran's mild gait changes in 
both lower limbs were related to congenital knee deformities 
and not to service.  In short, no medical opinion or other 
medical evidence relating the veteran's right hand arthritis 
and joint pain to service or any incident of service has been 
presented.

The veteran and his wife have presented contentions that 
current arthritis/joint pain is related to service.  This lay 
evidence is cumulative and duplicative of the lay evidence of 
record at the time of the August 1994 final decision.  It is 
the same contention.  

However, the veteran does not meet the burden of presenting 
evidence as to medical cause and effect, or a diagnosis, 
merely by presenting his own statements because, as a lay 
person, he is not competent to offer medical opinions.  The 
Court of Appeals for Veterans Claims has made this clear in 
numerous cases.  See e.g., Espiritu v. Derwinski, 2 Vet. App. 
at 495; see also Routen v. Brown, supra.  In other words, 
without our doubting for a moment the sincerity of the 
veteran's accounts of his joint pain problems, we must be 
mindful that only medical professionals may make valid 
medical assessments of his condition, his current disability, 
and the etiology thereof.

Consequently, the Board finds that the evidence received 
since the August 1994 rating decision regarding the claim for 
service connection for rheumatoid arthritis/multiple joint 
pain is cumulative of the evidence previously considered by 
the RO and not sufficiently significant to not warrant 
reconsideration of the merits of the claims on appeal.  As 
the evidence received since the August 1994 RO decision to 
deny service connection for rheumatoid arthritis/multiple 
joint pain is not new and material, it follows that the claim 
for service connection for rheumatoid arthritis/multiple 
joint pain may not be reopened.


ORDER

The veteran withdrew his appeal regarding the issue of 
service connection for a left hand cyst.  Therefore, his 
appeal as to that issue is not properly before the Board for 
appellate review and is, accordingly, dismissed.

New and material evidence having not been submitted, the 
appellant's application to reopen the claim of entitlement to 
service connection for rheumatoid arthritis/multiple joint 
pain is denied.


REMAND

In the case of Stegall v. West, 11 Vet. App. 268 (1998), the 
United States Court of Appeals for Veterans Claims ("the 
Court") held that a remand by the Board imposes upon the 
Secretary of the VA a concomitant duty to ensure compliance 
with the terms of the remand.  It was further held that where 
the remand orders of the Board are not complied with, the 
Board errs in failing to insure compliance.  The Court also 
noted that its holdings in that case are precedent to be 
followed in all cases presently in remand status.  Id.  

In the Board's prior remand, the Board noted that the veteran 
was seeking direct service connection for residuals of a 
right hand injury, a right knee injury, and a left knee 
injury on a direct basis and as due to Agent Orange exposure.  
The Board indicated that the veteran was claiming entitlement 
to service connection for a right hand cyst, on a direct 
basis, and as due to exposure to Agent Orange.  The Board 
observed that the August 1994 denial of service connection 
for residuals of exposure to Agent Orange did not 
specifically address a right hand disorder.  In addition, 
right hand complaints were made in service.  The RO was 
instructed to consider the issue of service connection for a 
right hand disorder on a direct basis and as due to exposure 
to Agent Orange.  In addition, the Board pointed out that 
with regard to the issue of service connection for rheumatoid 
arthritis, the veteran and his representative indicated that 
the veteran actually injured his right and left knees during 
service and that he currently suffers from residuals thereof.  
The Board referred to the service medical records which 
document right and left knee complaints in July and September 
1967.  The Board further noted that the August 1994 denial of 
service connection for rheumatoid arthritis did not address 
residuals of knee injuries.  

On remand, the RO considered the newly raised issues in the 
supplemental statement of the case.  A rating decision was 
not issued.  The veteran was not provided separate 
notification of the initial denial of service connection for 
residuals of a right hand injury, a right knee injury, and a 
left knee injury on a direct basis and as due to Agent Orange 
exposure.  The veteran should be so notified and given the 
opportunity to appeal those issues.  

In addition, the Board notes that the VA examination did not 
fully comply with the remand order.  Specifically, the VA 
examination is inadequate solely with respect as to whether 
the veteran has residual disability to presumed Agent Orange 
exposure.  

In the Board's prior remand, the RO was instructed to provide 
the veteran a VA examination, which was accomplished.  The 
examiner was instructed to review the claims file and examine 
the veteran.  Thereafter, he/she was requested to provide an 
opinion concerning the etiology of any current diagnosed 
joint, right hand, left knee or right knee disability found 
to be present , to include whether it is at least as likely 
as not (i.e., at least a 50-50-probability) that any 
currently diagnosed current diagnosed joint, right hand, left 
knee or right knee disability was caused by military service, 
including the findings noted in the service medical records, 
or exposure to Agent Orange, or whether such an etiology or 
relationship is less than likely (i.e., less than a 50-50 
probability).  The examiner provided an opinion regarding the 
etiology of claimed disabilities on a direct basis.  However, 
with regard to Agent Orange, the examiner stated that Agent 
Orange was outside the examiner's "realm of expertise."  
Thus, this portion of the examination did not comply with the 
Board's remand decision.  

The veteran has been sent notice of the VCAA.  The VBA AMC 
should undertake the appropriate actions to ensure that the 
current directives of VCAA continue to be followed.  Disabled 
Am. Veterans v. Sec'y. of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  

The veteran is hereby informed that if there is evidence 
supporting the issue on appeal, he must submit that evidence 
to VA.  Accordingly, this matter is REMANDED for the 
following actions:

1.	The veteran is informed that if there 
is evidence supporting the issue on 
appeal, he must submit that evidence 
to VA.  The veteran is informed that 
he is under an obligation to submit 
evidence.  If there is evidence that 
he has rheumatoid arthritis/multiple 
joint pain due to Agent Orange 
exposure, he should submit that 
evidence to VA.  In addition, if there 
is evidence with regard to the issues 
of service connection for residuals of 
injuries to the right hand, right 
knee, and left knee, on a direct basis 
and as due to Agent Orange, he should 
submit that evidence to VA.

2.	The VBA AMC should ensure compliance 
with all notice and assistance 
requirements set forth in the Veterans 
Claims Assistance Act of 2000 with 
regard to the issue on appeal is met.  

3.	The veteran's claims file should be 
provided to a VA examiner with 
sufficient expertise in Agent Orange 
exposure.  The examiner should review 
the claims file.  The examiner is 
requested to provide an opinion as to 
whether it is at least as likely as 
not (i.e., at least a 50-50-
probability) that any currently 
diagnosed current diagnosed joint, 
right hand, left knee or right knee 
disability was caused by exposure to 
Agent Orange, or whether such an 
etiology or relationship is less than 
likely (i.e., less than a 50-50 
probability).  A rationale should be 
provided for all opinions offered.  

4.	After the action requested above has 
been completed to the extent possible, 
as well as any other action deemed 
necessary, the VBA AMC should review 
the record and: A) Adjudicate in a 
rating decision the issue of service 
connection for residuals of injuries 
of the right and left knees on a 
direct basis and as due to exposure to 
Agent Orange.  B) Adjudicate in a 
rating decision the issue of service 
connection for residuals of injury of 
the right hand on a direct basis.  All 
appropriate correspondence and 
notification letters should be sent to 
the veteran and his representative.  
The veteran should specifically be 
advised if his claims of service 
connection for residuals of injuries 
to the right hand, right knee and left 
knee, on a direct basis, and as due to 
Agent Orange, are denied, and, if so, 
of his procedural and appellate 
rights.  If, and only if, the 
appellant perfects an appeal as to his 
claims regarding his right hand and 
right and left knees, should these 
claims be returned to the Board for 
appellate consideration.  

5.	The RO should readjudicate the 
veteran's claim as to whether new and 
material evidence has been submitted 
to reopen a claim of entitlement to 
service connection for rheumatoid 
arthritis/ multiple joint pain as due 
to exposure to Agent Orange.  If the 
benefits sought on appeal remain 
denied, the appellant should be 
provided with a supplemental statement 
of the case (SSOC).  The SSOC should 
contain notice of all relevant actions 
taken on the claim, to include a 
summary of the evidence and applicable 
law and regulations considered 
pertinent to the issue currently on 
appeal since the January 2004 SSOC.  
An appropriate period of time should 
be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	D.J. DRUCKER
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



